768 N.W.2d 84 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Paul CASBAR, Defendant-Appellant.
Docket No. 138437. COA No. 280647.
Supreme Court of Michigan.
June 26, 2009.

Order
On order of the Court, the application for leave to appeal the January 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., agrees with Justice CAVANAGH and would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Xiong, 483 Mich. 951, 764 N.W.2d 15 (2009).
*85 MICHAEL F. CAVANAGH, J., would grant leave to appeal to consider the issue in People v. Watkins, 482 Mich. 1114, 758 N.W.2d 267 (2008).